DETAILED ACTION
This is the first Office action on the merits based on the 17/149,212 application filed on 01/14/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19, as originally filed, 01/14/2021 currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 7, 13, 15, and 19 are objected to because of the following informalities:
In claim 1, line 14, “a user” should be --- the user ---.
In claim 1, line 17, “the floor exercises” should be --- the variety of floor exercises ---.
In claim 1, line 22, “the floor exercise” should be --- the variety of floor exercises  ---.
In claim 2, lines 2-3, “a first floor support, and a second floor support, a third floor support and a fourth floor support” should be --- a first floor support, a second floor support, a third floor support and a fourth floor support ---.
In claim 7, lines 10-13, “and said fourth floor support; and said secondary end of said elongate member associated with each of said third floor support and said fourth floor support has a recess extending toward said primary end.” should be --- and said fourth floor support. ---.
In claim 13, line 5, “said handles angling away from other” should be --- said handles angling away from each other ---.
In claim 15, line 3, “a first portion of forming a perpendicular angle” should be --- a first portion forming a perpendicular angle ---.
In claim 19, line 102, “a user” should be --- the user ---.
In claim 19, line 105, “the floor exercises” should be --- the variety of floor exercises ---.
In claim 19, lines 123-124, “said handles angling away from other” should be --- said handles angling away from each other ---.
In claim 19, line 134, “the floor exercise” should be --- the variety of floor exercises ---.
In claim 19, line 137, “a first portion of forming a perpendicular angle” should be  --- a first portion forming a perpendicular angle ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “thereby facilitating the user to perform floor exercises such as a pushup” is recited in lines 14-15.  Use of the phrase “such as” in the limitation renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  Applicant is suggested to amend the limitation to --- thereby facilitating the user to perform the variety of floor exercises including a pushup ---.  Refer to Figure 7.
Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 10 recites the limitation “said connecting well in said exterior surface of said elongate member” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a connecting well in said exterior surface of said elongate member ---.
Claim 10 recites the limitation “said connecting well in said exterior surface of said elongate member” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a connecting well in said exterior surface of said elongate member ---.
Claim 12 recites the limitation “said curved member” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a curved member ---.
Claim 17 recites the limitation “the weight of the user” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a weight of the user ---.
Regarding claim 19, the limitation “thereby facilitating the user to perform floor exercises such as a pushup” is recited in lines 102-103.  Use of the phrase “such as” in the limitation renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  Applicant is suggested to amend the limitation to --- thereby facilitating the user to perform the variety of floor exercises including a pushup ---.  Refer to Figure 7.
Claim 19 recites the limitation “the weight of the user” in line 149.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a weight of the user ---.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Bolillo – US 11,045,679) fails to teach or render obvious a modular floor exercise assembly, as a whole, in combination with all of the elements and structural and functional relationships as claimed and further including:
said handle unit being slidable along each of said floor supports (claim 1); and
the combination of the elements and structural and functional relationships as claimed in claim 19 (i.e. claims 1-18 in combination).
The prior art of record (Ho – US 2012/0277075) fails to teach or render obvious a modular floor exercise assembly, as a whole, in combination with all of the elements and structural and functional relationships as claimed and further including:
a plurality of auxiliary handles, each of said auxiliary handles being positionable to releasably engage a respective one of said floor supports wherein each of said auxiliary handles is configured to be gripped by the user to facilitate the user to perform the floor exercise with a different geometry as compared to said handle unit (claim 1); and
the combination of the elements and structural and functional relationships as claimed in claim 19 (i.e. claims 1-18 in combination).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784